Citation Nr: 1128755	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a head injury, to include residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from July 1944 to February 1946.  The Veteran received the Purple Heart Medal for his service in World War II.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this claim in April 2010 and again in November 2010 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b) (West 2002).

2.  Clear and convincing evidence rebuts the presumption of service connection pertaining to an in-service head injury.

3.  No medical professional has been able to attribute a current disability to an in-service head injury.


CONCLUSION OF LAW

A head injury, to include residual scar, was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled.  In a July 2006 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for service connection, what evidence was to be provided by the appellant, and what evidence the VA would attempt to obtain on his behalf.  The letter also informed the Veteran how disability evaluations and effective dates are assigned once service connection has been awarded.  This notice was issued prior to the July 2007 rating decision on appeal.

As to VA's duty to assist, VA has provided the Veteran with VA examinations in connection with the claim.  No treatment records have been obtained because the Veteran has not informed VA of any outstanding medical records-either private or VA.  Going back to the VA examinations, the Board had remanded the claim to obtain a medical opinion as to the likelihood that any current disability was the result of an in-service head injury.  In both VA examination reports, the examiner stated that he could not provide an opinion without resorting to speculation.  The Board is not remanding the claim a third time for two reasons.  One, in going through the claims file again, the Board concludes that the Veteran did not sustain a head injury in service while engaging in combat.  It is fully aware that it had made findings of fact in the two prior remands that it had accepted the fact that the Veteran had sustained a head injury in service.  However, in going through the service treatment records again and in reviewing the February 2011 VA examination report, the Board finds as fact that there was no head injury in service.  The Board will address this in more detail below, but it notes that during the February 2011 examination, the Veteran's son brought a book he had published about his father's (the Veteran's) experiences in service.  When addressing the injuries the Veteran sustained in combat, there was no report of a head injury.  This is evidence against a finding that a head injury occurred.  Again, the Board will address its conclusion as to why it now finds the Veteran did not sustain a head injury in service below.

Two, while the examiners provided speculative opinions, the Board finds that the rationales for these two opinions were not based upon an incomplete record nor were they provided by an uninformed examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) ("In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner.").  In the examination reports, the examiner noted that the Veteran was unable to participate in the examination because of his dementia/Alzheimer's disease.  While the Veteran's wife and son were present at the examination, neither of them was present when the Veteran was in combat.  Thus, they cannot provide a personal account of what happened in service.  The records that are in the claims file, to include the contemporaneous records in service, do not support a finding of a head injury in service.  The examiners concluded that they could not provide a medical opinion without resorting to speculation.  

In the Jones case, the Court acknowledged that an inconclusive opinion is valid when the application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability that a physician could only speculate as to the cause of a claimant's disability or condition.  Id. at 390.  In this case, any medical opinion addressing whether the Veteran has a current disability due to a head injury in service is based, at least in part, on a reliance upon the Veteran's statements.  The Board finds as fact that the Veteran did not sustain an injury to his head in service.  Not only that, but the Veteran is unable to provide an accurate history of what happened in service because he has no recollection.  Thus, any medical opinion provided would be based upon history provided by the Veteran, which cannot be relied upon because (1) the Board finds it is an inaccurate history and (2) the Veteran is not capable of providing a past history based upon his lack of memory.  Such a conclusion is entirely reasonable and understandable based upon the facts in this case.  For these reasons, the Board concludes that the claim need not be remanded for another medical opinion.  At this point, even if an examiner attributed a current psychiatric disorder or other disability to an in-service head injury, the Board would reject the medical opinion because of its finding of fact that there was no head injury.

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for residuals of a head injury, to include a scar.  The reasons follow.

As stated above, the Board had conceded in the prior remands that the Veteran had sustained a head injury in service; however, it now concludes that there was no in-service head injury.  The Veteran received a Purple Heart Medal for his service in World War II.  This entitles the Veteran to the application of the provisions of 38 U.S.C.A. § 1154(b).  That statute provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  
 
In Collette, the United States Court of Appeals for the Federal Circuit (Federal Circuit) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Id. at 392-93.  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence.
 
In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."
 
VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.  
 
The Veteran alleges that while serving in World War II, a three-story cement block building came down on him when the building was bombed.  These facts are sufficient to establish the occurrence of the event he describes.  His statements are also are consistent with the facts and circumstances of his service in World War II.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, having applied the first two steps under Collette, a factual presumption arises that the alleged injury is service connected.  
 
Under the third Collette step, however, VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.  Collette, 82 F.3d at 393.
 
In this case, the Board finds that the presumption has been rebutted by clear and convincing evidence.  In March 1946, within one month from service separation, the Veteran submitted a claim for compensation benefits for "Left leg injury April 1, 1945, Germany."  He wrote he sustained an injury to his left leg three times in that document and that he was hospitalized for three weeks.  There is an April 12, 1945, medical record from the Veteran's hospitalization.  There, it shows that examination of the head was, "Normal."  The examiner noted the Veteran had stiffness and tenderness in the left lower extremity.  There is another medical record that shows the Veteran's pulse, temperature, and other vitals from April 2, 1945 to April 7, 1945.  The chief complaint was that the Veteran was wounded in action and sustained a contusion on the lower left leg caused by fall of dislodged plaster when a shell exploded nearby.  Nowhere in either of these documents is there a finding pertaining to a head injury.  In fact, in the April 12, 1945 medical record, the examiner made a specific finding that the head was normal.  The Board finds that this particular record refutes the Veteran's subsequent allegation of an in-service head injury.  

In February 1949, the Veteran submitted the following statement:

Records should show that I received a wound to my left lower leg in combat for which I was awarded the Purple Heart on General Order No. 91, Headquarters 59th General Hospital.  Since the above rating held my wound as not incurred in or aggravated by service, it is obviously in error.  I contend that service connection for residuals of this condition, however slight, is in order.

Thus, at a time where the Veteran was addressing the in-service injury he sustained during combat, he made no mention whatsoever of a head injury.  This statement was made three years after service discharge, when the Veteran's memory was still intact.  Such statement by the Veteran is evidence against a finding that he sustained a head injury in service, and is entirely consistent with both the service treatment records and the Veteran's original claim for compensation benefits in that the Veteran claimed compensation benefits only for the left leg, which is the only injury that the service treatment records show he sustained in service.  It is difficult for the Board to believe that in-service medical records would have neglected to address a head injury if the Veteran had sustained a head injury that left a residual scar.  

Additionally, the separation examination shows no clinical findings pertaining to an injury to head.  Finally, at the March 2011 VA examination, the Veteran's son reported having published a book about his father's memories of the war.  The examiner wrote, "In reading the memories, the [V]eteran describes his own injuries without mention of a [traumatic brain injury]."  Thus, in all the records created prior to the Veteran's claim for compensation benefits for residuals of a head injury, there is a failure to report having sustained a head injury.  The first time the Veteran reported having sustained a head injury was in 2006-60 years after service discharge.  
 
In light of the foregoing, the Board finds that the Veteran did not sustain a head injury in service while in combat in World War II.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The facts in Maxson are somewhat comparable to the facts in this case.  In Maxson the issue was whether a pre-existing disability was aggravated during service.  The evidence undisputedly established that Maxson had a pre-existing colon disability.  Maxson, as a combat veteran, alleged that his gastrointestinal disability had been aggravated during combat service.  The Board, in its Maxson decision, considered the provisions 38 U.S.C.A. § 1154, but determined that the lack of any service or post service treatment records showing a permanent increase in disability established by clear and convincing evidence that the disability was not aggravated in service.  On appeal, the Court held, in part:

What is decisive in the conclusion that the Court reaches here is that, despite numerous pre-1944 entries regarding the appellant's symptomatology, the evidence of record reveals that from 1944 to 1989 there is no record of any complaint, let alone treatment, involving the appellant's colon condition.

Maxson, 12 Vet. App. at 459.  

Here, both the service treatment records and the post service medical records show no complaints of or treatment for residuals of a head injury for 60-plus years.  That is a significant amount of time for the record to be silent.  

In affirming the Court's decision, the Federal Circuit stated that it agreed that evidence of a prolonged period without medical complaint can be considered, along with other factors, concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson, 230 F.3d at 1333.  It added that the Board of Veterans' Appeals, as the trier of fact, should consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time elapsed since military service, and any other relevant facts.

In the Court's decision, it noted that clear and convincing evidence means evidence that provides a "'reasonable certainty' of the truth of the fact in controversy."  12 Vet. App. at 459 citing to Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Applying the Court's and Federal Circuit's holdings to the facts in this case, the Board concludes that the Veteran did not sustain a head injury in service.  Again, the service treatment records which were created within one day of the Veteran's injury fail to document a head injury, and a medical record created 11 days after the injury shows that clinical evaluation of the head was normal.  The only positive finding related to the left leg.  Additionally, at separation from service, there was no report of an in-service head injury, and the Veteran did not submit a claim for compensation benefits for such injury.  In a statement he wrote in 1949, he addressed a left leg injury only, which is entirely consistent with the service treatment records.  

The evidence in this case is as clear and convincing as it was in Maxson.  The Board finds clear and convincing evidence that the Veteran did not sustain a head injury in service for all the reasons described above.  

The Veteran has undergone two VA examinations wherein the examiner stated that a medical opinion as to the likelihood that any current disability is attributable to an in-service head injury could not be made without resorting to speculation.  The Board finds that such speculative opinions are valid, as the examiner has no credible facts upon which to find that the Veteran sustained a head injury in service.  Thus, there is no competent evidence of a nexus between a current disability and an in-service head injury.  Even if an examiner provided a positive opinion, the Board would reject it since it finds as fact that the Veteran did not sustain a head injury in service.  

For all the reasons described above, the Board concludes the preponderance of the evidence is against the claim, and the benefit-of-the-doubt-rule is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a head injury, to include residual scar, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


